#PageNum#



THIRD ALLONGE TO DEMAND PROMISSORY NOTE


October 12, 2012


THIS ALLONGE (“ALLONGE”) IS TO BE ATTACHED PERMANENTLY TO THE DEMAND PROMISSORY
NOTE MADE BY CONNECTICUT WATER SERVICE, INC. TO THE ORDER OF CITIZENS BANK OF
CONNECTICUT (PREDECESSOR-BY-MERGER OF RBS CITIZENS, NATIONAL ASSOCIATION), IN
THE ORIGINAL PRINCIPAL AMOUNT OF $9,000,000 ORIGINALLY DATED MAY 8, 2002, AS
AMENDED BY THAT CERTAIN FIRST ALLONGE TO DEMAND PROMISSORY NOTE DATED NOVEMBER
20, 2007, AND THAT CERTAIN SECOND ALLONGE TO DEMAND PROMISSORY NOTE DATED
SEPTEMBER 15, 2009 (THE “NOTE”).


All capitalized terms used but not otherwise defined in this Allonge shall have
the meanings ascribed to such terms in the Note.


Except as set forth in this Allonge, the Note remains in full force and effect
and has not been modified or amended in any respect.


This Allonge and the Note shall be read, construed and interpreted as one and
the same instrument.


The Note is hereby amended to provide that: (a) any and all references therein
to the principal amount of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000.00),
however and wherever depicted, shall hereinafter mean and refer to the principal
amount of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00); and (b) the unpaid
principal amount of the Note shall be paid at the times and in the manner set
forth in Section 6 of the Letter Agreement, but if not sooner paid, the entire
unpaid principal amount of the Note, together with accrued and unpaid interest
thereon, shall be due and payable on the Maturity Date (as defined by the Letter
Agreement), unless such date shall be extended pursuant to Section 2 of the
Letter Agreement.


To the extent necessary to assure the liability of Maker to the Bank or Holder
of the Note, the signature of Maker appearing below shall be construed as both
an endorsement and a reissue of the Note.
    
 
CONNECTICUT WATER SERVICE, INC




By:    /s/ David C. Benoit
        Name: David C. Benoit
        Title: Vice President, Finance and CFO
 
 



The foregoing Allonge is hereby acknowledged and agreed to as of the date first
set forth above.


RBS CITIZENS, NATIONAL ASSOCIATION
(successor-by-merger to Citizens Bank of Connecticut)


By: /s/ Anthony Castellon
      Name: Anthony Castellon
      Title: Senior Vice President





